Citation Nr: 1638685	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-30 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran had a period of active duty for training from February 1981 to May 1981, and served on active duty from September 2002 to February 2003, from February 2003 to June 2004, and from March 2005 to June 2006, including service in Southwest Asia.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board previously remanded this matter in January 2014. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that diabetes mellitus was diagnosed shortly after his last period of active service.  The Veteran separated from service in June 2006.   

A January 2005 lab report, prior to the Veteran's last period of service, noted a blood glucose level of 119 mg/dL, which was noted to be above the reference range of 65-110 md/dL.  VA treatment records dated in September 2007 and October 2007 show diagnoses of hyperglycemia.  

The Veteran had a VA examination in April 2014.  The examiner noted diabetes mellitus, diagnosed in 2010.  The examiner noted there was no objective evidence in the service treatment records documenting a diagnosis or treatment of diabetes mellitus while the Veteran was on active duty.  In a July 2014 addendum opinion, the examiner opined that diabetes mellitus did not have its onset within a year of separation in June 2006 because the onset was in 2010.  The examiner did not address the diagnoses of hyperglycemia in 2007.  A remand is warranted to obtain an addendum opinion. 
Accordingly, the case is REMANDED for the following action:

1. Return the record to the April 2014 VA examiner for an addendum medical opinion regarding the etiology of diabetes mellitus.  If that examiner is unavailable, the requested opinion should be obtained from an appropriate examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus had its onset during service, manifested to a compensable degree within one year of separation from service in June 2006, or is otherwise related to service.  The examiner should specifically address the significance of the January 2005 lab report, which noted a glucose level above the reference range, and the diagnoses of hyperglycemia in September 2007 and October 2007.  

The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Following the completion of the requested actions, the claim on appeal should be readjudicated.  If the benefits sought remain denied, issue the Veteran and his representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).











